988 F.2d 123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Javier GUTIERREZ GARCIA, Defendant-Appellant.
No. 92-50451.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1993.*Decided March 9, 1993.

Appeal from the United States District Court for the Southern District of California;  No. CR-91-0593-01-JSR, John S. Rhoades, District Judge, Presiding.
S.D.Cal.
AFFIRMED.
Before JAMES R. BROWNING, HUG and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Gutierrez-Garcia had a right to testify at his suppression hearing free from the risk that his testimony would be used as evidence against him at trial.   Simmons v. United States, 390 U.S. 377, 392-93 (1968).   But he had no right to testify free from the risk that he'd be punished for testifying falsely.   United States v. Kahan, 415 U.S. 239, 243 (1974) (per curiam);   see also United States v. Apfelbaum, 445 U.S. 115, 126-27 (1980) ("perjury prosecutions are permissible for false answers to questions following the grant of immunity").   And U.S.S.G. § 3C1.1 is an allowable punishment for such false testimony.   United States v. Dunnigan, 1993 WL 42844, * 6 - * 7 (U.S.1993).

AFFIRMED


*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3